Citation Nr: 1027248	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic bilateral knee 
disorder to include arthritis and retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1949 to October 1953 
and from July 1968 to September 1968.  He was a prisoner of war 
of the North Korean Government from November 30, 1950, to August 
23, 1953.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, denied service 
connection for bilateral knee arthritis.  In March 2010, the 
Veteran submitted a Motion to Advance on the Docket.  In April 
2010, the Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  At the hearing, the 
Board granted the Veteran's Motion to Advance on the Docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

In March 2010, the accredited representative advanced 
contentions which can be reasonably construed as a claim 
of entitlement to service connection for bilateral lower 
extremity peripheral vascular disease.  That issue has not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over it.  The issue is referred to the 
RO for appropriate action.  


REMAND

At a March 2009 VA examination for compensation purposes, the 
Veteran was diagnosed with bilateral retropatellar pain syndrome.  
The examining physician's assistant made no findings as to the 
etiology of that disorder.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, the Board concludes that 
further evaluation would be helpful in resolving the issues 
raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic knee 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic knee 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat and period of captivity as 
a prisoner of war during the Korean War; is 
otherwise related to active service; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic bilateral knee disorder to include 
arthritis and retropatellar pain syndrome 
with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.310(a) (2009); and the 
United States Court of Appeals for Veterans 
Claims' (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995).  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)

handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  
 
